ON MOTION FOR REHEARING.
LATTIMORE, Judge.
It is now made to appear, by agreement of both appellant and the State, that the statement of facts on file herein is not correct; that by order of the trial court a corrected supplemental statement of facts was filed on January 15, 1935, and same is here presented with the State’s motion for rehearing. We would be glad to consider same, but are confronted by the plain provisions of our statute, supported by decisions almost without number, — that the statement of facts in all cases must be filed in the lower court within ninety days after notice of appeal, which statute would not be complied with if we attempted to consider the supplemental state*31ment of facts, the original statement of facts having been' filed in this case in June, 1934.
As additional reason for declining to consider such statement of facts, attention is called to the fact that we have consistently held that this court is without power to permit the amendment of a statement of. facts on file here. McBride v. State, 93 Texas Crim. Rep., 257; Hurd v. State, 99 Texas Crim. Rep., 388; Davidson v. State, 109 Texas Crim. Rep., 251, and authorities cited in opinion on rehearing; Ex parte Kennedy, 72 S. W. (2d) 915.
We think it should be here said that in none of the cases cited was it shown that correct statement of facts had been filed in the trial court within the ninety day period above referred to. If such showing had been made, and such statement had been properly brought here, we would likely consider same.
Under the facts in this case we can not consider the supplemental statement of facts, and the State’s motion for rehearing will be denied.

Denied.